United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41713
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellant,
versus

FLORENCIO ZUNIGA-ENRIQUEZ,

                                     Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 1:03-CR-258-ALL
                        --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Florencio

Zuniga-Enriquez (Zuniga) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    Zuniga has not filed a response to the motion.      Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.     See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.